Citation Nr: 0905716	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-26 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for status post L3-S1 
lumbar laminectomy and Stealth Guided Pedicle Screw Fixation 
Fusion.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active military service from February 6, 1996 
to May 9, 1996.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 RO rating 
decision.  The rating decision on appeal also denied 
entitlement to nonservice-connected pension benefits, but the 
Veteran did not appeal that issue.  

The Veteran had a videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file.  

In April 2007, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court granted the parties' joint motion for 
remand, vacating the Board's decision and remanding the case 
for compliance with the terms of the joint motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

In the September 2008 joint motion between the parties, the 
parties noted that the Veteran was provided a VA examination 
dated in May 2005 at the request of the RO.  The parties also 
noted that the RO's request for examination stated that the 
veteran's service treatment records reflected diagnoses of 
"chronic low back pain with congenital defects, spina bifida 
and lumbarized S1."  

The parties then found that the RO instructed the examiner to 
address five issues:  (1) "whether spina bifida is a 
congenital defect or congenital disease process" and, if a 
defect, "whether there was a superimposed disease or injury 
during service," (2) "whether lumbarized S1 is a congenital 
defect or congenital disease process" and, if a defect, 
whether there was a superimposed disease or injury during 
service," (3) whether, if either of the previous two 
conditions were a congenital disease process, they "first 
became manifest in service," (4) whether the Veteran's 
symptoms manifested "from the date of enlistment or so close 
thereto that the disease could not have originated in so 
short a period," and (5) "whether it is at least as likely 
as not" any current back condition had its onset during 
service."  

The parties to the joint motion noted that the Board relied 
on the May 2005 VA examination in denying the Veteran's 
claim, but also found that the VA examiner did not appear to 
respond to each of the directions posted by the RO, 
specifically indicating that the examiner did not appear to 
answer questions 1, 2, 4, and 5, and that the Board's 
decision did not address whether such medical evidence was 
necessary to adjudicate the Veteran's claim.  

The parties then agreed that the case should be remanded for 
the Board to address whether the May 2005 examination was 
adequate in light of the aforementioned issues.  

Based on the foregoing, and consistent with the Court's 
September 2008 Order, the Board finds that this matter should 
be remanded, and that the upon remand, the RO should arrange 
for the veteran's claims file be reviewed by the physician 
who prepared the May 2005 examination report (or a suitable 
substitute if this physician is unavailable), for the purpose 
of preparing an addendum that addresses the five questions 
posted by the RO in its original examination request.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an opinion is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
the physician who prepared the May 2005 
VA examination report (or a suitable 
substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that specifically 
addresses the five questions posted by 
the RO in its original examination 
request. The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician, 
and the physician's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
report should contain a detailed account 
of any manifestations of any back 
disability found to be present, and the 
physician should specifically answer the 
following questions:   

(a)  Please indicate whether spina bifida 
is a congenital defect or congenital 
disease process.  If a congenital defect, 
please indicate whether there was a 
superimposed disease or injury during 
service.  If yes, please specify the 
diagnosis of the resultant disability due 
to such superimposed disease or injury.  

(b) Please indicate whether lumbarized S1 
is a congenital defect or congenital 
disease process.  If a congenital defect, 
please indicate whether there was a 
superimposed disease or injury during 
service.  If yes, please specify the 
diagnosis of the resultant disability due 
to such superimposed disease or injury.  

(c) If either spina bifida or lumbarized 
S1 is a congenital disease process, 
please address whether it first became 
manifest in service, i.e. had actual 
symptomatology or signs of pathology.

(d) Please address whether there were 
manifestations or symptoms of chronic 
disease from date of enlistment or so 
close thereto that the disease could not 
have originated in so short a period.  
Please provide your rationale.  If your 
rationale indicates either condition is a 
disease process which pre-existed 
service, please provide an opinion as to 
whether it increased in severity in 
service and whether such increase was due 
to the normal progression of the disease.

(e) Please provide an opinion as to 
whether it is at least as likely as not 
that any found current back condition had 
its onset with any chronic low back pain 
with congenital defects, spina bifida and 
lumbarized S1 noted in the Veteran's 
service treatment records.  Please prove 
your rationale.  

If the physician is unable to provide the 
requested information, the physician 
should so indicate.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



